                           Case 1:19-cv-00292-WMR Document 6 Filed 02/11/19 Page 1 of 1

                                                             MOTION TO DISMISS

                  I




                  Plaintiff

                        tt      VS
                                      Gto*
                                                                             FILED IN CLERKS OFFICE
                                                                                    U.S.D.C. - Atlanta



                                                                                 FEB 1 1 2119

              -C                      7n P0016                                 ME        HATTEN, Clerk
                                         Defendant

                                                                 Motion to Dismiss.

              The defendant moves the court to dismiss this case against for the following reasons.

              1_ THE RESERVATION OF MY RIGHTS.

               explicitly reserve all of my rights. UCC 1-308 which was formally UCC 1-207.

              § 1-303. Performance or Acceptance Under Reservation of Rights.

              (a) A party that with explicit reservation of rights performs or promises performance or assents to
         _                                                    _                                      _     ••--
—   -—        pe-rform-ande a ulanner rrem    —anded or offered by the other party does not thereby prejudice

              the rights reserved. Such words as 'without prejudice," "under protest; or the like are

             sufficient.

             2. FURTHER ADVISEMENT

             This Is to advise that all of the actions of the court and all others in these cases against Defendant

             are in violation of —

             A. USC TITLE 18 > PART I> CHAPTER 13> § 242 Deprivation of rights under color of law

             D. USC TITLE 18> PART I> CHAPTER 13> § 247 Conspiracy against rights

             WHEREFORE, Defendant prays for the foregoing speedy relief.

             Kindest an warm7regards,

             Signed           Dr4i0

             Without prejudice UCC 1-308

             From the defendant •

             Physical address         crit
                                       " /1/Z4 1
             Mailing address
                               eg) 316P-9
             Phone t-p3-cv6ck-003
